Honorable Art Givens State Representative 1004 — 300 Spring Bldg. Little Rock, AR  72201
Dear Representative Givens:
This letter is written in response to your request for an official opinion regarding an interpretation of Ark. Stat. Ann. 56-126 (1985 Cumm. Supp.). Your question is whether or not this Act precludes any other entity from being appointed guardian of a minor child and having the power to consent to adoption.
Ark. Stat. Ann. 46-126, states:
   The Commissioner of the Division of Social Services of the Department of Social and Rehabilitative Services (Department of Human Services) or his duly authorized representative is hereby authorized to serve as guardian of the person and estate with power to consent to adoption of any child or children where custody of the child or children has been placed with the Division of Social Services by either a juvenile court or chancery court of this State, or where the parent or parents of such child or children have entered his or their appearance and agreed to authorize the Division of Social Services to serve as guardian with power to consent to adoption of such child or children.
This statute clearly authorizes the Commissioner of Social Services to appoint a representative to serve as guardian of a child placed in the custody of Social Services and to have the power to consent to adoption.  I am unaware of any statute that would prohibit the Commissioner from appointing a private entity from serving as his representative.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Randel K. Miller.